Opinion by Judge MILAN D. SMITH, JR.; Dissent by Judge WILLIAM A. FLETCHER.
OPINION
M. SMITH, Circuit Judge:
Section 7 of the Endangered Species Act (ESA), 16 U.S.C. § 1536(a)(2), requires interagency consultation for any federal agency action that may affect a listed species. In this opinion, we determine whether a United States Forest Service (USFS) District Ranger’s (Ranger) decision that a proposed mining operation may proceed according to the miner’s Notice of Intent (NOI) and will not require a Plan of Operations (Plan) is an “agency action” for purposes of triggering the ESA’s inter-agency consulting obligations.
We hold that the NOI process does not constitute an “agency action,” as that term is defined under the ESA. The Ranger’s receipt of an NOI and resulting decision not to require a Plan is most accurately described as an agency decision not to act. Because “ ‘inaction’ is not ‘action’ for section 7(a)(2) purposes,” W. Watersheds Project v. Matejko, 468 F.3d 1099, 1108 (9th Cir.2006), we affirm the district court’s denial of summary judgment on the Tribe’s ESA challenge to the NOI process.
FACTUAL AND PROCEDURAL BACKGROUND
I. Gold and Silver Salmon
The Klamath River (River) runs from Oregon, through California, to the Pacific Ocean. As it winds through Northern California, it crosses through the lands that have been home to the Plaintiff-Appellant Karuk Tribe of California (the Tribe) since time immemorial. The River is a designated critical habitat of the Coho, or silver, salmon1 and various other fish species, *983and is a source of cultural and religious significance to the Tribe, who depend upon it for the fish and other subsistence uses.
The River also contains gold deposits. As erosion and other natural processes loosen gold from hard rock in and around the River, the gold travels downstream and settles at the bottom, underneath the lighter sediments but above the bedrock. One method of retrieving this gold is by using a suction dredger, a machine that vacuums a small area of the riverbed and extracts the gold from the other sediments. Because the precise mechanics of suction dredging are not relevant to our disposition and are ably described in Siskiyou Regional Education Project v. Rose, 87 F.Supp.2d 1074, 1081-82 (D.Or.1999), and other decisions cited herein, we do not repeat them here. Suffice it to say that suction dredgers are mechanical equipment, and accordingly, may not be used on federal forest lands without formally notifying the USFS, see 36 C.F.R. § 228.4(a) (2004).2 The suction dredge mining activity conducted by the individual gold miners represented in this suit by the Defendants-Intervenors The New 49'ers is best described as small-scale suction dredge gold mining (a few cubic inches at a time) performed for recreational purposes.
The Tribe contends that even small-scale suction dredge mining, especially when conducted by sufficient numbers of people with sufficient frequency, significantly disturbs surface resources and destroys aquatic habitat. In particular, the Tribe offers expert evidence that suction dredging kills salmonid and other fish eggs, kills fish food sources, destabilizes riverbed areas used for spawning, and otherwise disturbs the fish and their reproductive activities. The New 49'ers disagree, and contend that there is no evidence that the very small-scale suction dredging at issue in this case causes any harm to the Coho salmon.3 Because the standard for ESA consultation is only whether the conduct “may affect” a listed species, see Pac. Rivers Council v. Thomas, 30 F.3d 1050, 1055 (9th Cir.1994), the district court did not resolve this factual dispute, and neither must we. We assume the Tribe has established that suction *984dredge mining may affect the Coho salmon. See Siskiyou Reg’l Educ. Project v. U.S. Forest Serv., 565 F.3d 545, 550 & n. 2 (9th Cir.2009). In fact, the Tribe, the USFS, and The New 49'ers met for the purpose of discussing what criteria the USFS should consider when deciding whether a Plan will be required for a proposed suction dredge operation. Most of the discussion at that meeting centered on what those miners who do not want to have to submit a Plan should do to avoid disturbing fish and aquatic habitat, suggesting that the USFS would admit that at least some suction dredging activities “may affect” the Coho salmon.
II. Statutory and Regulatory Background
The Organic Administration Act, 16 U.S.C. §§ 473-78 (1897) (the Organic Act), provides that federal forest lands are subject to the United States mining laws, including the General Mining Law of 1872, 30 U.S.C. § 22, as amended by 30 U.S.C. § 612. Under the mining laws, citizens are entitled to enter public lands for the purpose of prospecting and removing mineral deposits. The Organic Act further provides that prospectors and miners entering federal forest lands “must comply with the rules and regulations covering such national forests.” 16 U.S.C. § 478. The government’s regulatory authority (vested in the Secretary of Agriculture and, derivatively, the USFS), however, does not go so far as to permit it to “prohibit any person from entering upon such national forests for all proper and lawful purposes including that of prospecting, locating, and developing the mineral resources thereof.” Id. (emphasis added). Indeed, “[e]xercise of th[e] right [to enter federal lands for prospecting] may not be unreasonably restricted.” National Forests Surface Use Under U.S. Mining Laws, 39 Fed.Reg. 31, 317 (Aug. 28, 1974) (hereinafter Forests Use Under Mining Laws) (emphasis added).
The Organic Act thus creates a regulatory scheme whereby the USFS may regulate mining activity on federal forest lands “to preserve the forests thereon from destruction,” 16 U.S.C. § 551, but may not otherwise interfere with or prohibit the activities permitted under the mining laws. See Siskiyou, 565 F.3d at 557-58. To achieve an appropriate balance between mining rights and environmental preservation, the USFS promulgated regulations, which are the source of the present controversy.
The relevant regulations, set forth as 36 C.F.R. § 228.4(a), outline a three-tiered approach to regulating mining in the national forests. The regulatory scheme is based on the touchstone “disturbance of surface resources.” 36 C.F.R. § 228.4(a).4 The regulations first describe certain de minimis activities, such as gold panning, that citizens may conduct without involving the USFS. See id. § 228.4(a)(1) (listing activities that require no notice to the USFS, including use of existing roads, mineral sampling, marking out a mining claim, and other activities that “will not cause significant surface resource disturbance”). Second are activities that “might cause disturbance of surface resources.” Id. § 228.4(a). The person intending to engage in such an activity must submit a “notice of intent to operate” to the Ranger — an NOI. Third are activities that are *985“likely [to] cause significant disturbance of surface resources.” Id. These activities require a Plan, which may include, among other things, specific conditions requiring the proposed operator to ensure environmental preservation. Operations requiring a Plan cannot be conducted until the Ranger approves the Plan. See id. § 228.5.
Upon receipt of an NOI, the Ranger decides, within his discretion, whether the activities described in the NOI are likely to significantly disturb surface resources and will consequently require a Plan to be submitted for the USFS’s approval. 36 C.F.R. § 228.4(a); Siskiyou, 565 F.3d at 551. When the USFS clarified its regulations in 2005, it explained that:
The requirement for prior submission of a notice of intent to operate alerts the Forest Service that an operator proposes to conduct mining operations on [National Forest Service (NFS) ] lands which the operator believes might, but are not likely to, cause significant disturbance of NFS surface resources and gives the Forest Service the opportunity to determine whether the agency agrees with that assessment such that the Forest Service will not exercise its discretion to regulate those operations.
Clarification as to When a Notice of Intent To Operate and/or Plan of Operation Is Needed for Locatable Mineral Operations on National Forest System Lands, 70 Fed. Reg. 32,713, 32, 720 (June 6, 2005) (hereinafter NOI Clarification). In other words, the purpose of submitting an NOI is “to provide the Forest Service District Ranger with sufficient information to determine if the level of disturbance will require a Plan and a detailed environmental analysis.” U.S. Forest Serv., Notice of Intent Instructions: 36 CFR 2284(a) — Locatable Minerals, http://www.fs.fed.us/geology/ noLinstructions.doc (last visited Mar. 31, 2011). The NOI need include only (1) the name, address, and telephone number of the operator; (2) the area involved; (3) the nature of the proposed operations; (4) the route of access to the area; and (5) the method of transport to be used. Id.; see also 36 C.F.R. § 228.4(a)(2). There is no requirement that an NOI include any statement of planned environmental protection measures.5
If the Ranger concludes that the NOI describes an activity likely to cause significant disturbance of surface resources, the Ranger must “notify the operator if approval of a plan of operations is required before the operations may begin.” 36 C.F.R. § 228.4(a)(2). The Ranger’s notice must be given within fifteen days of receiving the NOI. Id. If the Ranger does not request a Plan, then the mining operations may proceed. See id.
III. The NOIs at Issue in this Appeal
In this appeal, the Tribe challenges the USFS’s decision to “accept” four NOIs without consulting with other agencies about the biological effects of the miners’ conduct. Importantly, the Tribe does not argue that the Ranger abused his discretion in deciding that the activities described in these NOIs did not require a Plan, or that the USFS breached its ESA consultation obligations by adopting the regulatory scheme described supra.6
*986The first NOI at issue is a May 24, 2004 NOI submitted by Dave McCracken, General Manager for The New 49'ers. This NOI notified the USFS of multiple small-scale suction dredge mining operations members of The New 49'ers planned to conduct over a 35-mile river and stream area. Each dredge was estimated to affect about one quarter of a cubic yard of the river, limited to no more than ten dredges per mile in the River proper and three dredges per mile in its tributaries. The NOI specifically mentioned that the miners would avoid a handful of places along the River to guard against disturbing certain cold water refugia used by fish in the warmer summer months. After receiving and reviewing McCracken’s NOI, on May 25, 2004, the Ranger sent a letter to McCracken explaining that he had “determined that [McCracken and The New 49'ers’] proposed operations would not require a Plan of Operations.” The “authorization” was set to expire on December 31, 2004.
The second challenged NOI was submitted to the USFS on May 29, 2004 by Nida Jo Lawson Johnson. Johnson’s NOI described her activities as using a six-to-eight inch dredger to make four-to-five inch dredges. She also indicated that she would not conduct dredging activities near the mouths of certain tributaries. The Ranger responded that the described mining operations “would not require a Plan of Operations.” The Ranger stated that the NOI would “expire” on December 21, 2004.
Third, the Tribe challenges Robert Hamilton’s June 2, 2004 NOI. Hamilton sought to use a four-inch suction dredger, restricted to a two-and-a-half inch opening, to mine for gold in up to twenty cubic yards of riverbed, between July 12 and July 23, 2004. The Ranger’s June 15 response was nearly identical to his response to Johnson’s NOI.
Finally, the last challenged NOI was submitted on June 14, 2004 by Ralph Easley. Easley proposed to use a four-inch dredge for recreational purposes between July 1, 2004 and September 30, 2004. The Ranger responded with the same form letter sent to Johnson and Hamilton, explaining that no Plan was required for Easley’s planned operations, and that the NOI would expire on December 31, 2004.
IV. The Summary Judgment Motion
The Tribe filed suit against the USFS for various claims alleging violations of the National Forest Management Act, the National Environmental Policy Act (NEPA), and the ESA. Karuk Tribe of Cal. v. U.S. Forest Serv., 379 F.Supp.2d 1071 (N.D.Cal. 2005). The district court denied summary judgment on all grounds. The Tribe appeals only the ESA claim.
The district court rejected the Tribe’s argument that the USFS’s review of an NOI constitutes an “authorization” of mining activity. Id. at 1101. Given that the miners, not the USFS, conduct the mining activities, that the NOI process is more like a review than an authorization, and that the mining laws confer a statutory *987right on the miners to prospect, subject only to limited agency interference, the district court found that the Tribe failed to meet its burden to show that the NOI process is equivalent to the sort of affirmative agency action required to trigger ESA consulting obligations. Id. The district court subsequently entered its final judgment in favor of the USFS.
JURISDICTION AND STANDARD OF REVIEW
Summary judgment is appropriate when there are no disputed issues of material fact and the moving party is entitled to judgment as a matter of law. Fed. R.Civ.P. 56(a); Sierra Club v. Bosworth, 510 F.3d 1016, 1022 (9th Cir.2007).
Although denial of summary judgment is ordinarily not appealable, we have jurisdiction under 28 U.S.C. § 1291, as the district court’s order denying summary judgment fully resolved all of the legal issues in the case and resulted in the district court’s entry of final judgment in favor of the USFS. See Regula v. Delta Family-Care Disability Survivorship Plan, 266 F.3d 1130, 1138 (9th Cir.2001), cert. granted and opinion vacated on other grounds, 539 U.S. 901, 123 S.Ct. 2267, 156 L.Ed.2d 109 (2003). We review the district court’s denial of summary judgment de novo. Id. at 1136-37. We also review questions of statutory interpretation de novo. Idaho Farm Bureau Fed’n v. Babbitt, 58 F.3d 1392, 1399 (9th Cir.1995).
DISCUSSION
Section 7 of the ESA provides, in pertinent part:
Each Federal agency shall, in consultation with and with the assistance of [U.S. Fish and Wildlife Service (USFWS) or other relevant agency], insure that any action authorized, funded, or carried out by such agency (hereinafter in this section referred to as an “agency action”) is not likely to jeopardize the continued existence of any endangered ' species or threatened species or result in the destruction or adverse modification of habitat of such species ....
16 U.S.C. § 1536(a)(2). Consultation is designed “to allow [USFWS, in this case,] to determine whether[a] federal action is likely to jeopardize the survival of a protected species or result in the destruction of its critical habitat, and if so, to identify reasonable and prudent alternatives that will avoid the action’s unfavorable impacts.” Turtle Island Restoration Network v. Nat’l Marine Fisheries Serv., 340 F.3d 969, 974 (9th Cir.2003) (citing 16 U.S.C. § 1536(b)(3)(A)). When consultation is required, the agency begins by preparing a “biological assessment” or engaging in an “informal consultation.” 50 C.F.R. § 402.14(b)(1).7 The agency uses the biological assessment or materials gathered during informal consultation to determine whether its action is “likely to adversely affect” a listed species. Turtle Island, 340 F.3d at 974 n. 9 (citing 50 C.F.R. § 402.12(a)). The likelihood of adverse effects, as determined by the biological assessment, dictates whether further consultation with USFWS must occur. Id. (citing 50 C.F.R. § 402.13(a)).
 To trigger the consultation duty, there must be a qualifying federal agency action. “Agency action” for ESA purposes is defined by regulations promulgated by the Secretaries of Commerce and the Interior:
*988Action means all activities or programs of any kind authorized, funded, or carried out, in whole or in part, by Federal agencies in the United States or upon the high seas. Examples include, but are not limited to: (a) actions intended to conserve listed species or their habitat; (b) the promulgation of regulations; (c) the granting of licenses, contracts, leases, easements, rights-of-way, permits, or grants-in-aid; or (d) actions directly or indirectly causing modifications to the land, water, or air.
50 C.F.R. § 402.02 (emphases added).8 Although “agency action” is construed broadly, it does not encompass everything an agency does related to planned private activity. As we explained in Sierra Club v. Babbitt, 65 F.3d 1502, 1510 (9th Cir.1995), “Congress specifically limited the application of section 7(a)(2) to cases where the federal agency retained some measure of control over the private activity.” Congress intended that the “discrete burdens [of the ESA] properly fall on a private entity only to the extent the activity is dependent on federal authorization.” Id. at 1512 (emphasis added).9
Here, the activities described in an NOI are neither funded by the USFS nor carried out by the USFS. They are carried out by private parties, such as the individual members of The New 49'ers. The Tribe thus bears the burden of showing that the activities described in an NOI are “authorized” by the USFS.
The Tribe contends that filing an NOI is a legal prerequisite to conducting the mining activities described therein, and that accordingly, the Ranger’s decision to allow the suction dredging activities described in the NOI is an agency authorization of the activities. See Turtle Island, 340 F.3d at 977 (finding agency action under ESA where NMFS issued permits pursuant to the High Seas Fishing Compliance Act and had “substantial discretion to condition permits to inure to the benefit of listed species”); see also Mayaguezanos por la Salud y el Ambiente v. United States, 198 F.3d 297, 302 (1st Cir.1999) (collecting *989cases in which various circuits have held that there is an agency action for NEPA purposes when the private activity cannot go forward without federal approval and the federal agency has some discretionary authority over the outcome). The Tribe also points to the USFS’s response to McCracken’s NOI, in which the USFS notified McCracken of its “authorization” of his NOI. In addition, the Tribe relies on evidence showing that the Ranger can monitor suction dredge mining conducted pursuant to an NOI much the same as he monitors activities conducted pursuant to a Plan. This, the Tribe contends, shows that the Ranger has discretionary involvement or control over the mining operations. The Tribe also emphasizes that the Ranger is able to influence proposed activities for the benefit of species even under an NOI by demanding changes to an NOI to ensure there is no significant disturbance of surface resources.
The USFS responds that it has no power to “authorize” mining activities described in an NOI because the miners already possess the right to mine under the mining laws, and that the permits to engage in such mining are granted by other state and federal bodies.10 While the USFS has some power to require miners to seek its approval and submit to reasonable USFS regulation, such power only materializes once the USFS determines that the activity is likely to cause significant disturbance of surface resources. The USFS concedes that ESA consultation is required before it can approve a Plan, but argues that the Ranger’s decision not to require a Plan for the proposed activities is essentially a decision not to act and a recognition of its lack of discretionary authority over the proposed activities. The USFS further argues that its decision not to require a Plan leaves it with no remaining discretionary involvement with or control over the mining operations that it could exercise for the benefit of listed species.
Our resolution of these competing positions depends on the proper characterization of what the USFS does with respect to an NOI and the activities described therein. If the Tribe’s description was accurate — that the NOI is a decision to authorize the operations described in the NOI — a holding in the Tribe’s favor would necessarily follow. However, we *990conclude that the Tribe does not accurately describe the NOI process. Rather, the NOI process was designed to be “a simple notification procedure” that would
assist prospectors in determining whether their operations would or would not require the filing of an operating plan. Needless uncertainties and expense in time and money in filing unnecessary operating plans could be avoided thereby____ Th[e notice-and-comment rule-making] record makes it clear that a notice of intent to operate was not intended to be a regulatory instrument; it simply was meant to be a notice given to the Forest Service by an operator which describes the operator’s plan to conduct operations on [National Forest Service] lands. Further, this record demonstrates that the intended trigger for a notice of intent to operate is reasonable uncertainty on the part of the operator as to the significance of the potential effects of the proposed operations. In such a circumstance, the early alert provided by a notice of intent to operate would advance the interests of both the Forest Service and the operator by facilitating resolution of the question, “Is submission and approval of a plan of operations required before the operator can commence proposed operations?”
NOI Clarification, 70 Fed.Reg. at 32,728 (emphases added). Following the tenor of our precedents discussed below, including Western Watersheds, 468 F.3d 1099, Sierra Club v. Babbitt, 65 F.3d 1502, California Sportfishing Protection Alliance v. FERC, 472 F.3d 593 (9th Cir.2006), Marbled Murrelet v. Babbitt, 83 F.3d 1068 (9th Cir. 1996), and Sierra Club v. Penfold, 857 F.2d 1307 (9th Cir.1988), we hold that the NOI process is not “authorization” of private activities when those activities are already authorized by other law. Rather, it is merely a precautionary agency notification procedure, which is at most a preliminary step prior to agency action being taken. The USFS acts in the sense claimed by the Tribe only in approving a Plan. The Tribe’s statement that the “Ranger determines whether mining should be regulated under a[n] NOI or [Plan],” is inaccurate. Mining is not “regulated” under an NOI because an NOI is not a regulatory document. The Ranger’s response to an NOI — which is not even required by statute or regulation — is analogous to the NOI itself, a notice of the agency’s review decision. It is not a permit, and does not impose regulations on the private conduct as does a Plan.
In Western Watersheds, we explained that “the duty to consult is triggered by affirmative actions.” 468 F.3d at 1102. In other words, “authorization” under the ESA and its implementing regulations means affirmative authorization of the activity, in the manner of granting a license or permit, as opposed to merely acquiescing in the private activity. Thus, in that case we held that the Bureau of Land Management’s (BLM) “acquiescence” in private parties’ diversions of water was not an agency action under the ESA. Id. at 1103, 1108.
In addition and of particular interest here, in Western Watersheds, the BLM asserted authority to regulate diversions of vested rights-of-way (which were protected by nineteenth-century statutes) only after deciding that a given diversion was a “substantial deviation” from the original use. The BLM’s failure to regulate diversions of vested rights-of-way that fell below that threshold was merely an agency decision not to exercise discretionary involvement with or control over the activities, and accordingly did not require ESA consultation. This was true even i/the BLM could have asserted regulatory authority over the diversions, but simply chose, as a mat*991ter of internal agency discretion, not to do so. See id. at 1108 (“[E]ven assuming the BLM could have had some type of discretion here to regulate the diversions (beyond a ‘substantial deviation’), the existence of such discretion without more is not an ‘action’ triggering a consultation duty.”).
Just as the BLM’s internal decision not to regulate diversions less than “substantial” could not be construed as “authorizing” the diversions permitted under prior law, here, the USFS’s internal decision not to require a Plan for a mining operation unlikely to cause significant disturbance of surface resources does not “authorize” the mining already permitted under the mining laws. See also Cal. Sportfishing, 472 F.3d at 595, 598 (holding that “the agency[ ] ha[d] proposed no affirmative act that would trigger the consultation requirement” for operations of a hydroelectric plant that were authorized by an earlier and ongoing permit, even though the agency was empowered to “unilaterally institute proceedings to amend the license if it so chose”). It is merely an internal decision not to regulate miners’ exercise of their pre-existing rights to prospect in national forests. Importantly, the USFS is not compelled to respond to NOIs; rather the USFS need only respond “if approval of a plan of operations is required before the operations may begin.” 36 C.F.R. § 228.4(a)(2) (emphasis added). Absent the USFS’s request for a Plan, miners may simply proceed with their operations. In other words, to allow mining to take place under an NOI, the USFS does nothing. See W. Watersheds, 468 F.3d at 1108 (“ ‘inaction’ is not ‘action’ for section 7(a)(2) purposes”).11
Sierra Club v. Babbitt is also instructive. In that case, we held that the BLM’s issuance of an “approval” letter to a private party concerning the private party’s planned construction of a right-of-way was not an agency authorization of private activity triggering the ESA consultation duty. 65 F.3d at 1511. Although the agency might have been acting in some way by issuing the letter, such was not an agency action for section 7 purposes because the private party had a contractual right to develop the right-of-way. Id. In other words, the private action was already authorized in the relevant sense. We explained:
the right-of-way was granted prior to the enactment of the ESA and there is no further action relevant to the threatened [species] that the BLM c[ould] take prior to [the private party’s] exercise of[its] contractual rights. In light of the *992[ESA’s] plain language, the agency’s regulations, and the case law construing the scope of “agency action,” we conclude that where, as here, the federal agency lacks the discretion to influence the private action, consultation would be a meaningless exercise; the agency simply does not possess the ability to implement measures that inure to the benefit of the protected species.
Id. at 1509. We have reiterated this reasoning many times. See Envtl. Prot. Info. Ctr. v. Simpson Timber Co., 255 F.3d 1073, 1080 (9th Cir.2001); Natural Res. Def. Council v. Houston, 146 F.3d 1118, 1125-26 (9th Cir.1998); Turtle Island, 340 F.3d at 975.
Here, just as the contract in Sierra Club v. Babbitt gave the private party a right to construct the right-of-way, and the BLM was constrained from imposing conditions for the benefit of species, the relevant regulations provide USFS no authority to “approve” NOI activities related to the exercise of pre-existing mining rights unless the activities are likely to significantly disturb surface resources. Indeed, for those mining activities authorized under the mining laws and not subject to the Plan requirement, the USFS can impose no conditions whatsoever.12
In short, we find Western Watersheds and Sierra Club v. Babbitt particularly applicable because, in both those cases as well as this one, prior law (or contract) endowed the private parties with the “right, not mere privilege,” Forests Use Under Mining Laws, 39 Fed.Reg. at 31, 317, to engage in the activities at issue. Where the agency is not the authority that empowers or enables the activity, because a preexisting law or contract grants the right to engage in the activity subject only to regulation, the agency’s decision not to regulate (be it based on a discretionary decision not to regulate or a legal bar to regulation) is not an agency action for ESA purposes. This case, like Western Watersheds and Sierra Club v. Babbitt, is thus distinct from Turtle Island Restoration Network, 340 F.3d at 976, in which permission to engage in the activity (fishing in that case) depends upon the federal agency’s own discretionary authority to grant permits, which it has the power to condition for the benefit of listed species.
In a slightly modified argument, the Tribe argues that the Ranger’s discretionary authority over the NOI/Plan decision enables the USFS to tell miners how to alter their activities in order to avoid significantly disturbing surface resources, and such power to direct activities could be employed for the benefit of species. See Turtle Island, 340 F.3d at 977 (holding that USFWS had discretion over permits because it “could condition permits to benefit listed species”). When the Ranger responds to an NOI by expressing concerns that the NOI is unclear or that a Plan would probably be required, however, *993we again do not see how the Ranger “authorizes” anything at that stage. Rather, the Ranger is merely providing advice about what additional information is needed for him to evaluate the NOI, and how the proposed miner can alter his operations to avoid filing a Plan.
Marbled Murrelet provides insight on this point. In Marbled Murrelet, we considered whether section 7 consultation was required when USFWS “consulted with [a private timber company] and provided them with information as to what they would have to do to avoid a ‘take’ of endangered species under the [ESA].” 83 F.3d at 1070. Environmental groups challenged this informal, voluntary consultation between the timber company and USFWS under section 7, claiming that the consultation was an agency action. We rejected the environmental groups’ argument. The environmental groups’ best evidence of discretionary federal agency action was a joint letter from USFWS and the California Department of Fish and Game describing “specific conditions that must be followed to ... avoid ‘take’ of the identified species under the ESA.” Id. at 1074. We characterized this as “merely providing] advice” because “there [was] no evidence that the USFWS had any power to enforce those conditions other than its authority under section 9 of the ESA, and this is not enough to trigger ‘federal action’ under section 7.” Id. We explained,
Protection of endangered species would not be enhanced by a rule which would require a federal agency to perform the burdensome procedural tasks mandated by section 7 simply because it advised or consulted with a private party. Such a rule would be a disincentive for the agency to give such advice or consultation. Moreover, private parties who wanted advice on how to comply with the ESA would be loath to contact the USFWS for fear of triggering burdensome bureaucratic procedures.

Id.

Although Marbled Murrelet involved a private party’s voluntary decision to consult (whereas the Ranger in this case appears to have adopted a blanket, informal policy of using the NOI process to consult with miners), its facts are analogous and its reasoning is compelling. There is nothing the USFS can do to enforce the conditions it sets forth in an NOI response, short of its authority to require a Plan. The NOI process is a “simple notification procedure” that facilitates determination of whether a Plan, and its attendant regulatory oversight, is required; it is not a regulatory action in and of itself.13 The communications between the private party and the agency at the NOI stage occur for the limited purpose of categorizing the private activity, not for the purpose of obtaining the agency’s affirmative permission to act or setting forth an enforceable regulatory regime.
As we explained in Marbled Murrelet, environmental compliance is enhanced by encouraging private party-agency communications about the environmental impact of the intended private activities. Importantly, as described supra, the Organic Act and Mining Law combine to give the USFS only limited regulatory authority *994over mining. The USFS has interpreted its authority to materialize only when mining is likely to cause significant disturbance of surface resources. Without the NOI process, then, either the miners would be the ones making the decision about whether their activities meet the regulatory threshold, or all mining activities would require a Plan. We have already disapproved of the latter option in light of legislative intent. See Siskiyou, 565 F.3d at 557-58. Specifically, the USFS adopted the NOI process in response to a suggestion from the House Committee on Interior and Insular Affairs, Subcommittee on Public Lands, which recommended that the USFS use a notice procedure in order to avoid the unreasonable restrictions on small-scale mining rights, and the unnecessary burdens on federal agencies, that are associated with the costs of preparing and submitting detailed Plans for operations that do not need them. See Forests Use Under Mining Laws, 39 Fed.Reg. at 31,317; see also supra at 989-90. On the other hand, the former option would result in too little deserved regulation. Here, giving the USFS the final say over whether an activity is likely to significantly disturb surface resources results in greater environmental protection than would result from leaving that decision up to the miners themselves, who have little incentive to voluntarily subject themselves to perhaps costly regulation. See Marbled Murrelet, 83 F.3d at 1074.
In sum, the NOI process was not intended necessarily to trigger more environmental compliance; it was designed to make environmental compliance better and more efficient. It would undermine the goals of the entire scheme to require consultation for an NOI, the procedural device designed to avoid burdensome compliance obligations and focus the USFS’s energies on those activities that are likely to cause significant disturbance. The NOI process is a careful balancing act, designed to facilitate resolution of the question of whether a Plan should be filed. Given such considerations, we conclude that the NOI process is analogous to the advice-seeking process at issue in Marbled Murrelet for which section 7 consultation is not required.
An almost identical regulatory scheme was at issue in Sierra Club v. Penfold, 857 F.2d 1307. Under 43 C.F.R. § 3809 (1986), the BLM uses a three-tiered approach to regulating placer mining on federal lands within its jurisdiction. First are “casual” use mines, for which no notice or approval is required. Id. at 1309. The BLM nonetheless monitors casual uses to ensure no “undue degradation” of the lands occurs. Id. Second are “notice” mines, for which no BLM approval is required but for which the miner must submit basic information to the BLM about the proposed operations at least fifteen days prior to commencing them. Id. The notice must include a statement that “reclamation of disturbed areas will be completed and that reasonable measures will be taken to prevent unnecessary or undue degradation of the lands during operations.” Id. BLM monitors “notice” mining operations for compliance, as well. Id. at 1310. Third are “plan” mines, which must be approved by the BLM and subjected to environmental assessment before the operation may proceed. Id. at 1309.
It is clear that the BLM’s approach to “casual,” “notice,” and “plan” mining operations follows the same structure as the USFS’s approach to mining activities that “are not likely to,” “might,” and “are likely to” cause significant surface resource disturbance, see 36 C.F.R. § 228.4. This similarity was intentional. 45 Fed.Reg. 78,906 (Nov. 26, 1980) (explaining that the regulations were designed “to be as consistent as *995possible with the Forest Service regulations”).
In Penfold, we determined that the “BLM’s approval of Notice mines without an [environmental assessment] does not constitute major federal action within the scope of NEPA.” 857 F.2d at 1314 (emphasis added). Penfold can be read to say that the BLM’s review of a notice is a “marginal” agency action, just not a “major” one. See id. at 1313-14. But, just as actions must be “major” to trigger NEPA obligations, actions carried out entirely by private parties must involve “affirmative” federal agency authorization to trigger section 7. The mere fact that the agency is involved in some way is not enough. Thus, even assuming the Tribe is correct that the threshold for triggering environmental compliance under the ESA is lower than for NEPA,14 we nonetheless find our previous determination that a similar notice scheme was not the sort of agency action that requires environmental compliance to be additional persuasive authority in support of our holding.15
In sum, our conclusion is amply supported by the reasoning and holdings of our prior case law. Importantly, our conclusion is consistent with common sense as well. The operative words in the ESA and implementing regulations are “action” and “authorize,” which inherently require affirmative conduct: “action” is “[t]he process of doing something; conduct or behavior,” and to “authorize” is “[t]o give legal authority!,] to empower!,] ... [t]o formally approve!, or] to sanction.” Black’s Law Dictionary 32, 153 (9th ed. 2009). Our conclusion is also eminently logical. Nothing in the ESA or the relevant rule-making history suggests that the ESA imposes a duty on federal agencies to affirmatively engage in regulatory actions to protect the environment. As the Supreme Court noted in National Association of Home Builders, the ESA requires agencies to “insure” — that is, “ ‘to make certain, to secure, to guarantee’ ” — that “listed species or their habitats” are not “jeopardize^].” 551 U.S. at 666-67, 127 S.Ct. 2518 (alterations omitted) (quoting Defenders of Wildlife v. EPA, 420 F.3d 946, 963 (9th Cir.2005)). If agencies were forced to conform their inaction to the ESA’s requirements, then the ESA would operate as a blanket mandate requiring *996federal agencies to take affirmative steps to guarantee that listed species are not harmed. That is, of course, not the law.
CONCLUSION
The mining laws provide miners like The New 49'ers with the “right, not the mere privilege” to prospect for gold in the Klamath River and its tributaries. We therefore find it is most accurate to say that the mining laws, not the USFS, authorize the mining activities at issue here. The USFS has adopted a simple review process to sort between those mining activities it will regulate, in order to conserve forest resources, and those activities it will not regulate because such regulation would be unnecessary and unduly interfere with mining rights. The USFS’s limited and internal review of an NOI for the purpose of confirming that the miner does not need to submit a Plan for approval (because the activities are unlikely to cause any significant disturbance of the forest or river) is an agency decision not to regulate legal private conduct. In other words, the USFS’s decision at issue results in agency inaction, not agency action.
The decision of the district court is
AFFIRMED.

. The Coho salmon was listed as "threatened” in 1997, 62 Fed.Reg. 24,588 (May 6, 1997), and the River was designated as critical habitat for the Coho salmon in 1999, 64 Fed.Reg. 24,049 (May 5, 1999). The New 49'ers assert that the district court improperly ignored the fact that the listing was invalid. The New 49'ers base this argument on the transcript of proceedings taken in California States Grange v. Department of Commerce, No. 02-CV-6044-HO (D.Or. Jan. 11, 2005), in which a district court declared the Coho salmon listing unlawfully promulgated under the Administrative Procedure Act (APA), in light of another district court decision, Alsea Valley Alliance v. Evans, 161 F.Supp.2d 1154, 1163 (D.Or. 2001). However, despite its concerns, the district court left the listing in place because doing so was consistent with the purpose of the ESA. There is nothing in section 7 re*983quiring that a listing be unassailable in order for consultation to be required as to a listed species.


. Because the challenged NOI decisions were made in 2004, we rely upon the 2004 version of the regulation.


. The New 49'ers argue that the district court improperly excluded certain extra-record evidence that shows that small-scale suction dredge mining is not harmful to fish. "This circuit has only allowed extra-record materials: (1) if necessary to determine 'whether the agency has considered all relevant factors and has explained its decision,' (2) ‘when the agency has relied on documents not in the record,’ or (3) 'when supplementing the record is necessary to explain technical terms or complex subject matter.' ” Sw. Ctr. for Biological Diversity v. U.S. Forest Serv., 100 F.3d 1443, 1450 (9th Cir.1996) (quoting Inland Empire Pub. Lands Council v. Glickman, 88 F.3d 697, 703-04 (9th Cir.1996)). It is usually inappropriate for a district court to consider extra-record evidence offered merely to rebut the merits of an agency's findings. See Asarco, Inc. v. EPA, 616 F.2d 1153, 1160 (9th Cir. 1980) (“Consideration of the evidence to determine the correctness or wisdom of the agency’s decision is not permitted!.] ... If the court determines that the agency’s course of inquiry was insufficient or inadequate, it should remand the matter to the agency for further consideration and not compensate for the agency’s dereliction by undertaking its own inquiry into the merits.”). Here, not only were the disputed documents offered merely to rebut the merits of the USFS's decision concerning the risks to species from suction dredging, the merits of that decision are not even relevant to the purely legal question at issue here. Accordingly, the district court did not abuse its discretion in striking The New 49'ers' proffered materials.


. The current version is slightly different in that it adds that the disturbance must be "significant” in order to require an NOI to be filed. See 36 C.F.R. § 228.4(a) (2010). This difference is immaterial for our purposes. See Siskiyou, 565 F.3d at 550 n. 3 ("The revised regulations retain the basic requirements of the earlier version, and do not materially affect suction-dredge mining.”).


. Given that the Ranger considers the environmental impact of the proposed mining operation in deciding if significant surface resource disturbance is likely, however, some of the longer NOIs do include details about certain environmental factors (such as location and season) that the operator plans to account for in order to avoid significantly disturbing surface resources.


. The Dissent concludes in part that the USFS’s “actions” included “formulating cri*986teria” that “governed the approval or denial of NOIs for suction dredge mining.” Dissent at 1007. However, the Tribe does not contend on appeal that the Ranger's creation of an informal (albeit detailed) document constitutes a challenged “action” during which the USFS should have engaged in ESA consultations. The Dissent’s analysis therefore violates the well-established tenet that “[w]e review only issues which are argued specifically and distinctly in a party’s opening brief ... We will not manufacture arguments for an appellant, and a bare assertion does not preserve a claim, particularly when, as here, a host of other issues are presented for review.” Birdsong v. Apple, Inc., 590 F.3d 955, 959 (9th Cir.2009) (internal quotation marks omitted).


. The New 49'ers contend that interagency consultation did occur. However, “[bjecause these arguments were not raised before the district court, they are waived.” O’Guinn v. Lovelock Corr. Ctr., 502 F.3d 1056, 1063 n. 3 (9th Cir.2007).


. Further, interagency consultation is required only for "actions in which there is discretionary Federal involvement or control.” 50 C.F.R. § 402.03 (emphasis added): see also Nat'l Ass’n of Home Builders v. Defenders of Wildlife, 551 U.S. 644, 664-65, 127 S.Ct. 2518, 168 L.Ed.2d 467 (2007). Our case law may not be a model of clarity when it comes to separating our inquiries into whether an action is a qualifying "agency action,” 50 C.F.R. § 402.02, as well as one in which the agency has “discretionary Federal involvement or control,” 50 C.F.R. § 402.03. Often, when an agency is empowered to authorize an activity, it will have discretion over that decision, making the inquiries necessarily overlap and showing that the section 7 duty obviously applies. See, e.g., Turtle Island, 340 F.3d 969.
In this case, we agree with the Dissent that the USFS exercises "discretion” in deciding whether to request a Plan on a case-by-case basis. See Dissent at 998-99, 1008-09 (citing NOI Clarification, 70 Fed.Reg. at 32,728); see also Siskiyou, 565 F.3d at 551. However, 50 C.F.R. § 402.03 makes clear that the ESA consultation obligation is only triggered if a discretionary "action " is involved. 50 C.F.R. § 402.03 (emphasis added). As described in greater detail infra, absent an "agency action” as defined by 50 C.F.R. § 402.02, the consultation obligation is not triggered.


. At oral argument, it was suggested that the USFS’s decision with respect to an NOI is an "agency action” for purposes of the ESA because in Siskiyou, 565 F.3d at 554, we concluded that such a decision is a "final agency action” for purposes of the APA, 5 U.S.C. § 704. However, the standard for "agency action” under the ESA (articulated supra) is distinct from the standard under the APA; under the APA, "[t]he core question is whether the agency has completed its decisionmaking process, and whether the result of that process is one that will directly affect the parties.” Or. Natural Desert Ass’n v. U.S. Forest Serv., 465 F.3d 977, 982 (9th Cir.2006) (internal quotation marks omitted).


. The New 49'ers direct our attention to California Senate Bill No. 670 (Aug. 5, 2009), which amends California Fish and Game Code § 5653. The new section, Cal. Fish & Game Code § 5653.1, requires an environmental impact report to be prepared prior to issuance of any suction dredging permits. This statutory section was added pursuant to a court order and consent judgment entered in a state court action brought by the Tribe against the California Department of Fish and Game. The New 49'ers contend that, because the state statutory amendment effectively prohibits suction dredge mining in California without completion of an environmental impact report, the Tribe’s concerns about the USFS failing to conduct environmental consultation about such mining activities are moot. We disagree. "The basic question in determining mootness is whether there is a present controversy as to which effective relief can be granted.” Nw. Envtl. Def. Ctr. v. Gordon, 849 F.2d 1241, 1244 (9th Cir.1988). Although the particular suction dredge mining operations the Tribe objects to are temporarily suspended under California law pending environmental assessment, the Tribe and the USFS nonetheless have a live controversy over whether the NOI process is being conducted in violation of ESA consulting requirements. Whether or not California issues permits is an entirely distinct legal issue from whether the USFS is obliged to consult with USFWS about the activity authorized by the state permit, so a final declaration of the legal status of the NOI review process under the ESA would give the parties the primary relief they are seeking. Thus, the New 49'ers have not shown that the case is moot.


. The USFS’s use of the word “authorization” in one of its NOI response letters does not resolve the matter. The USFS is not empowered to make any authoritative interpretation of whether its decision constitutes an "authorization” under the regulations implementing the ESA, see Home Builders, 551 U.S. at 651-52, 127 S.Ct. 2518, nor is there any suggestion that the Ranger intended to do so by means of his letter to McCracken. In any event, as the Tribe recognizes in its reply brief, “the permitting agency’s position regarding whether its action was an ‘agency action’ under the ESA is a 'legal question,’ and ‘not a factual question.’ ” (Quoting Nat’l Wildlife Fed’n v. Brownlee, 402 F.Supp.2d 1, 11 (D.D.C.2005)).
The Dissent also relies on the USFS's statement to the miners that “[they] may begin [their] mining operations when [they] obtain all applicable state and federal permits.” Dissent at 999. But rather than providing "authorization” or "approval” for the mining activities to begin, the USFS's statements simply pointed out the obvious: miners must obtain relevant permits before they begin mining.
In short, the record does not support the Dissent’s view that the USFS’s correspondence with miners affirmatively “approved” the NOIs.


. While the Ranger may be able to alter the way he applies the standard “likely to cause significant disturbance of surface resources” to the benefit of species (resulting in more NOIs requiring a Plan, in connection with which the Ranger can demand changes in the intended private conduct), his adoption and carrying out of the standard is not at issue here. Cf. 50 C.F.R. § 402.02 (listing as “agency action” the promulgation of regulations and the carrying out of programs "intended to conserve listed species or their habitat”). If it were, the holding in this case might be very different. Rather, the Tribe seeks to force interagency consultation for NOIs that, we must assume, are properly deemed not Plan-worthy under the governing standard. Cf. Tex. Indep. Producers & Royalty Owners Ass’n v. EPA, 410 F.3d 964, 979 (7th Cir.2005) (holding section 7 consultation not required for ministerial acceptance of NOIs filed to take advantage of a previously-authorized general permit).


. We particularly note that the USFS will “notify the operator if approval of a plan of operations is required” within fifteen days of receiving an NOI. 36 C.F.R. § 228.4(a)(2). In contrast, the Ranger is entitled to spend 30 days, plus another 60 when necessary, considering the terms of a proposed Plan. 36 C.F.R. § 228.5(a). Preparation of a biological assessment and consultation would take considerably longer than the short time the Ranger has to review and acknowledge an NOI, strongly evidencing that the NOI process, unlike the process for submission and approval of a Plan, is merely ministerial.


. We have previously explained that “[t]he standards for 'major federal action' under NEPA and ‘agency action’ under the ESA are much the same[,]” although the ESA standard is arguably more liberal because it does not contain the “major” requirement. Marbled Murrelet, 83 F.3d at 1075. We note, however, that agency action under the ESA is specifically defined as those actions “authorized, funded, or carried out” by a federal agency. 50 C.F.R. § 402.02. Under NEPA, agency action is defined as an activity “entirely or partly financed, assisted, conducted, regulated, or approved by federal agencies.” 40 C.F.R. § 1508.18(a). Thus, although the ESA may be more liberal in the sense of the size of the federal undertaking that triggers the statute, NEPA may be broader in a different sense because it covers a broader array of activities than the ESA. The distinctions may thus cut both ways, further convincing us that while the NEPA and ESA analysis is certainly not interchangeable, in determining whether the federal activity is a qualifying “agency action,” our analysis in Penfold of the BLM’s equivalent of the NOI process under NEPA is highly persuasive as to the ESA question.


. We are additionally persuaded by analogy to Penfold that the NOI process is hardly an agency "action” (let alone an "authorization” of the mining activities) because the notice review process in Penfold was significantly more substantive than the review the USFS does here. If the detailed regulatory review of a notice in Penfold was merely a "marginal” agency action, the much less rigorous and involved review of an NOI by the USFS under 36 C.F.R. § 228.4 is not the sort of affirmative authorization we require for ESA consultation.